■In an action for separation in which a judgment was entered inter alia dismissing the complaint after a nonjury trial, the plaintiff wife appeals, as *999limited by her brief, from so much of an order of the Supreme Court, Suffolk County, entered July 19, 1972, as, upon reargument, adhered to the original determination denying her prior motion to compel defendant to pay for certain expenses in connection with plaintiff’s appeal from the judgment, i.e., for the transcript of the trial minutes, printing of the transcript and her brief, and her counsel fee. Order modified by adding thereto, immediately after the provision that “the Court adheres to its original determination”, the following: “except that plaintiff’s prior motion is granted to the extent that defendant is directed to pay for the expense of transcribing the trial minutes.” As so modified, order affirmed insofar as appealed from, without costs. The appeal from the judgment may be prosecuted upon the original papers and typewritten briefs of the parties. Each party shall serve one copy of his or her brief and file eight copies thereof. In our opinion the interests of justice warranted the granting of the relief directed herein. Martuscello, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.